Pope, Presiding Judge,
concurring specially.
I fully concur in Division 1 of the majority opinion, but write separately to point out that the Appellate Division did not engage in a de novo review as the dissent suggests. The Appellate Division’s opinion *143explicitly states that it accepts the ALJ’s findings that “are supported by a preponderance of competent and credible evidence,” see OCGA § 34-9-103 (a), and goes on to explain that the vocational expert’s testimony was not competent and credible because she considered physical problems of claimant which were not related to his work injury as well as those which were.
I am authorized to state that Chief Judge Beasley joins in this special concurrence.